Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/18/2022 has been entered.
2.	Claims 1-14 are all the claims.
3.	Claims 1-14 are all the claims under examination.

Information Disclosure Statement
4.	The IDS’ of 8/18/2022, 8/18/2022, 8/18/2022 and 8/18/2022 have been considered and entered. The initialed and dated 1449 forms are attached.

REASONS FOR ALLOWANCE
5.	The following is an examiner’s statement of reasons for allowance:
The following is an examiner’s statement of reasons for allowance:
	a) The amendments to the claims to bring them into consistency with respect to claim language and phraseology, punctuation and to correct minor typographical errors in the Notice of Allowance of 6/13/2022 that are incorporated by reference herein. 
b) For the reasons set forth in the Quayle Action of 5/5/2022 and as determined in the family chain of issued patents where as relevant to the claims, terminal disclaimers have herein been filed, the examined claims are in condition for allowance.
c) The IDS’ of 8/18/2022, 8/18/2022, 8/18/2022 and 8/18/2022 have been considered and are found NOT to contain materially relevant reference art that impacts or changes the patentability of the claims as determined in the Notice of Allowance of 6/13/2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
6.	Claims 1-14 are in condition for allowance.
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN A. BRISTOL whose telephone number is (571)272-6883. The examiner can normally be reached Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu Julie can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LYNN ANNE BRISTOL
Primary Examiner
Art Unit 1643



/LYNN A BRISTOL/Primary Examiner, Art Unit 1643